­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended: December 31, 2006 Commission File Number: 000-51180 Poly-Pacific International Inc. (Exact Name of the Registrant as Specified in its Charter) Alberta, Canada (Jurisdiction of Incorporation or Organization) 4287B Dawson Street Burnaby, BC V5C 4B3 (Address of Principal Executive Offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Commonshares, no par value (Title of Class) Preferredshares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:
